Title: To James Madison from Thomas Strode, 11 June 1808
From: Strode, Thomas
To: Madison, James



Culpr. 11th: June 1808

Suffer me Sir to tender You my gratefull acknowledgments for the friendly attention You bestowd. on my application at the War-Office, a favour that no time shall erase from my Memory & that no improper action or Sentiment shall disgrace.  I have ever held the Savage character of the Soldier of fortune or ambition in detestation & equally dispised the slothfull wretch who wishd. to be uselessly supported.  I hope the officers of our little army will be stimulated by different principles & as regardless of themselves as their circumstances will admit of will have only in view the protection of their Country, their Constition & Laws.  If I am not much mistaken I shall raise a Company with very great facility & the men equal to any on Earth.  Will You be assured of my sincere attachment, Respect, Esteem & regard  Yr Mo: Obt St

Tho. Strode


I have this moment Sign’d articles of peace & reconciliation between our contending Neighbours W. & JMB.

